



Exhibit 10-P-15


exhibit10p15tbrsunot_image10.gif [exhibit10p15tbrsunot_image10.gif]
    




World Headquarters, Room 538
One American Road
Dearborn, MI 48126-2798
 
[Date]





To:         [Name]


Subject:    Incentive Grant Opportunity




The Compensation Committee of the Board of Directors approved a new incentive
opportunity to be delivered as a stock-based award within the framework of the
Long-Term Incentive program. You have been selected to participate in this
program because of your role in leading efforts toward achieving the Company's
critical priorities.


Stock-Based Award Value
The total value of your award opportunity will be delivered in time-based
Restricted Stock Units (RSUs):


Total value:


Time-Based RSU value:              [ ]        
Number of Time-Based RSUs*:         [ ]




The RSUs will vest after [one/two/three-] year/s from the date of grant/[x]% of
the RSU Grant will vest after one year from the date of grant; [x]% of the RSU
Grant will vest after two years from the date of grant; and [x]% of the RSU
Grant will vest after three years from the date of grant. As soon as feasible
after the end of the restriction period, the RSUs will be converted to shares of
Ford Motor Company Common Stock, less shares withheld to cover applicable taxes.
The resulting shares will be placed in an account in your name.


Your RSU award is made under the Company’s Long-Term Incentive Plan and is
subject to its terms and conditions, the RSU Agreement and the RSU Terms and
Conditions. These documents and additional information regarding all of your
stock-based awards is available on HR ONLINE. If you have further questions
regarding your award, please contact [Name] at [Phone Number].


Your continued leadership is greatly appreciated and is essential to the success
of achieving critical Company priorities.
                        
                        


*The number of time-based RSUs is based on the FMV of [ ] of Ford Common Stock
on [date of grant] truncated to the nearest whole share.





